internal_revenue_service number release date index number ------------------------------------------------------- ------------------------------------------- ------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc psi plr-143690-10 date april legend decedent spouse son trust marital trust family_trust date date date date state accountant ------------------------------------------------------------------- ------------------------------- ------------------------------ --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- ------------------------------------ ---------------------------------- ---------------------------- ------------------ ------------------------- ----------------------- --------------------------- --------------- -------------------------------------- dear ---------------- this letter responds to your letter dated date requesting rulings that pursuant to revproc_2001_38 2001_1_cb_1335 the internal_revenue_service service will treat as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 the qualified_terminable_interest_property election made on schedule m of decedent’s federal estate_tax_return for property passing to marital trust and that the property in marital trust will not be included in spouse’s estate under sec_2044 plr-143690-10 the facts and representations submitted are summarized as follows decedent created a revocable_trust trust on date and amended and restated trust on date on date decedent executed a will and further amended article in its entirety as well as portions of article sec_2 and of trust decedent died on date survived by spouse and son under the provisions of decedent’s will decedent bequeathed all tangible_personal_property outright to spouse and the residue of her estate to trust the will authorizes the executor to determine whether and to what extent to elect to qualify any eligible_property for the federal or state marital_deduction son is the executor of decedent’s estate and trustee of trust under the provisions of article of trust as amended upon decedent’s death if spouse survives her the trustee is directed to use the assets of trust to fund formula_bequests to marital trust and family_trust the trustee must fund marital trust with so much of the assets of trust as determined after payment of transfer_taxes expenses other preresiduary gifts and all available subtractions and credits against federal estate_tax that constitute the greater of a the minimum amount necessary as the federal estate_tax_marital_deduction in the trustor’s estate to reduce the federal estate_tax due by reason of the trustor’s death to the lowest possible amount and b the minimum amount necessary as the estate_tax_marital_deduction in the trustor’s estate under the death_tax laws of state to reduce state_death_taxes due by reason of her death to the lowest possible amount once marital trust is funded the trustee is then directed to use any remaining assets of trust to fund family_trust the trustee funded marital trust with trust assets equal to the amount determined under b because the aggregate value of decedent’s gross_estate adjusted_taxable_gifts and specific exemption was less than the federal applicable_exclusion_amount for decedent’s year of death article of trust directs the trustee to distribute at least annually the net_income of marital trust to spouse and also authorizes the trustee to distribute principal to spouse for his proper support maintenance or assistance article grants spouse a testamentary power to appoint the assets in marital trust to trustor’s descendants or a spouse of trustor’s descendants article of trust grants spouse the authority to compel the trustee to convert unproductive property held in marital trust to income-producing property upon spouse’s death marital trust will be added to the principal of family_trust family_trust is also held for the benefit of the descendants of decedent and for the benefit of son’s spouse decedent’s executor timely filed a form_706 united_states estate and generation skipping-transfer tax_return on form_706 accountant listed the marital trust and the total fair_market_value of the assets in such trust on schedule m in the plr-143690-10 area marked qtip property thereby electing to treat all such property as qualified_terminable_interest_property under sec_2056 son represents that decedent’s estate received a closing letter from the internal_revenue_service pertaining to the decedent’s form_706 law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that a deduction is not allowed for an interest passing to the surviving_spouse that is a terminable_interest an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to the terminable_interest_rule in the case of qualified_terminable_interest_property qtip for purposes of sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse thus the value of such property is deductible from the value of the gross_estate under sec_2056 and is not treated as a terminable_interest under sec_2056 qualified_terminable_interest_property is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the election to treat property as qtip under sec_2056 is made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable a qtip_election has transfer_tax consequences for the surviving_spouse sec_2044 and b provides in part that the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 plr-143690-10 sec_2519 and b provides that any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2652 provides that in the case of property subject_to an election under sec_2056 the surviving_spouse will be treated as the transferor of the property for generation-skipping_transfer_tax purposes in the absence of a reverse_qtip_election under sec_2652 in general under revproc_2001_38 2001_1_cb_1335 a qtip_election under sec_2056 will be treated as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes the revenue_procedure provides an example where the decedent’s will provides for a credit_shelter_trust to be funded with an amount equal to the applicable_exclusion_amount under sec_2010 with the balance of the estate passing to a marital trust intended to qualify under sec_2056 the estate makes qtip elections with respect to both the credit_shelter_trust and the marital trust the qtip_election for the credit_shelter_trust was not necessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust see revproc_2001_38 sec_2 revproc_2001_38 does not apply in situations where a partial_qtip_election was required with respect to a_trust to reduce the estate_tax liability to zero nor does it apply to elections that are stated in terms of a formula designed to reduce the estate_tax to zero see revproc_2001_38 sec_3 in this case the election under sec_2056 to treat the assets of marital trust as qtip was not necessary to reduce the estate_tax to zero because no estate_tax would have been imposed on the assets in marital trust whether or not the election was made if relief under revproc_2001_38 is granted the estate’s federal estate_tax liability will remain at zero after applying decedent’s remaining unified_credit amount under sec_2010 because the qtip_election in this case was not necessary to reduce the estate_tax liability to zero revproc_2001_38 applies and the service will disregard the qtip_election with respect to marital trust and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 accordingly the property for which the election is disregarded will not be includible in the spouse’s gross_estate under sec_2044 furthermore except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-143690-10 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ______________________________ leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
